- Midland National Life Insurance Company PREMIER VARIABLE UNIVERSAL LIFE III(PVUL 3) Flexible Premium Variable Universal Life Insurance Policy issued by: Midland National Life Insurance Company through the Midland National Life Separate Account A Supplement dated November 18, 2009 to Prospectuses Dated May 1, 2009 This supplement will alter the prospectuses listed above in the following manner: On page two of the prospectus the following portfolio name changed effective October 6, 2009. Premier VIT NACM Small Cap Portfolio changed to Premier VIT NACM Small Cap Portfolio Class I Under SEPARATE ACCOUNT INVESTMENT CHOICES subsection Investment Policies Of The Portfolios the following name changed effective October 6, 2009. Premier VIT NACM Small Cap Portfolio changed to Premier VIT NACM Small Cap Portfolio Class I A corresponding name change is hereby made throughout the prospectus. Please retain this supplement for future reference.
